Citation Nr: 1212729	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  11-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran (appellant) served on active duty from November 1953 to August 1956. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD, and assigned a 30 percent rating, with an effective date of May 10, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD is shown to have been manifested by symptoms that include sleep impairment, irritability, depression, sleep difficulties, nightmares, hypervigilance, and an exaggerated startle response; but not occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected PTSD.  He argues that he has nightmares every other night, that he and his wife must sleep in separate bedrooms due to the violent nature of his nightmares, and that he has anger, avoidance of social events, difficulty sleeping, and spontaneous bouts of crying.  He further argues that he talks to himself, and that he has had, at times, suicidal and homicidal ideation.  He asserts that, contrary to notations in his examination reports, he is not very active in his church or local veterans' group.  

The Veteran's claim for service connection for PTSD was previously denied in May 2006.  The Veteran filed to reopen his claim, asserting that he had PTSD due to a non-combat incident in Korea in about May 1955, i.e., after the Korean War era, see 38 C.F.R. § 3.2 (2011), in which he shot and killed an American and three Koreans when they ignored his commands as a sentry.  In June 2010, the RO determined that the claimed stressor could not be verified.  In August 2010, for unclear reasons, the RO applied the recently amended provision at 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  The RO granted the claim, and assigned a 30 percent evaluation, with an effective date of May 10, 2010.  The Veteran has appealed the issue of entitlement to an increased initial evaluation.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

With regard to the history of the disability in issue, the Veteran's service treatment reports are not of record, except for an August 1956 separation examination report, which showed that his psychiatric condition was clinically evaluated as normal.  VA progress notes show treatment for psychiatric symptoms beginning in 2002, with notations of depressed mood/depression, an adjustment disorder, and PTSD.  This evidence indicates the use of medications to control his psychiatric symptoms.  In August 2003, he was noted to be taking Prozac, and he was assigned a Global Assessment of Functioning (GAF) score of 65.  In 2006, he participated in group therapy.  A February 2006 VA examination report notes that there was no history of hospitalization, the current use of Venlafaxine and Temazepam, with Axis I diagnoses of PTSD and major depression; the Axis V diagnosis was a GAF score of 57.  See 38 C.F.R. § 4.1 (2011).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The relevant medical evidence is summarized as follows: VA progress notes, dated between May 10, 2010 (the effective date for service connection) and 2011 include a report, dated May 18, 2010, which states, "The Veteran's file is closed in the PTSD Clinic.  He has been discharged from the clinic as he has not been active in treatment since 4/2008.  He has not responded to letters sent requesting that he contact the clinic.  Should he wish to pursue treatment in the future he is welcome to re-enroll."  VA progress notes, dated in 2010, show complaints of insomnia, and continued use of Gabapentin and Temazepam.  An April 2011 report notes a complaint of depression.  

A VA PTSD examination report, dated in August 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner noted a history of treatment between 2003 and 2008, with no history of hospitalization for treatment of psychiatric symptoms.  He complained of symptoms that included depression, anxiousness, irritability, anger, and an exaggerated startle response.  He stated that he does not have difficulty getting to sleep, but that he woke up in the night, cries, and talks in his sleep.  He reported having nightmares every other night.  He reported that he had retired in 2002 due to back problems.  The report notes that he is currently receiving treatment, with medication for depression and sleep (Gabapentin and Temazepam).  He was not in individual or group therapy.  The Veteran stated that he was not working, that he went to aerobic swimming every morning, and that he was writing comedy, and that he and his wife are very active in church, including being on the parish council.  On examination, speech was unremarkable.  He was cooperative and friendly, relaxed and attentive.  Affect was normal.  He was able to do serial 7's, and to spell a word forward and backward.  He was oriented to person, time and place.  Thought process and thought content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, homicidal or suicidal thoughts, or panic attacks.  There were no episodes of violence.  Impulse control was good.  For judgment, the examiner stated that he understood the outcome of behavior.  For insight, the examiner stated that he understood that he has a problem.  There was sleep impairment.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Recent, remote and immediate memory were normal.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 65.  The examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms, nor was their reduced reliability and productivity due to PTSD symptoms, or occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self care, and conversation normal).  The examiner stated that there were PTSD signs and symptoms that were transient and mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A VA PTSD examination report, dated in April 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner noted that there was no current treatment for a mental disorder, and that symptoms had not been present during that past year.  The Veteran reported that he and his wife remained "fairly active" in their parish, and that they were traveling to Lincoln the next day for Easter.  The report notes that the Veteran "attends a plethora of sporting and extracurricular activities for the grandchildren." He reported going to a veterans' organization about twice a year, and that he had been involved with the council of his church for years (i.e., three six-year terms).  He played piano at his parish center.  On examination, speech was unremarkable.  He was cooperative and friendly, and attentive.  Affect was restricted.  He was able to do serial 7's, and to spell a word forward and backward.  He was oriented to person, time and place.  Thought process and thought content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, homicidal or suicidal thoughts, or panic attacks.  There was no obsessive or ritualistic behavior, and there were no episodes of violence.  Impulse control was good.  For judgment, the examiner stated that he understood the outcome of behavior.  For insight, the examiner stated that he understood that he has a problem.  There was no sleep impairment.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Recent, remote and immediate memory were normal.  He had daily sweating, but no intrusive thoughts.  There were occasional, intermittent, unpredictable flashbacks.  He avoided situations associated with trauma.  There was mild affective restriction, and moderate daily irritability.  There was a mild exaggerated startle response.  He slept four to five hours per night.  There was mild to moderate hypervigilance.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 60.  His symptoms were characterized as mild to moderate, and "essentially the same" as when he was examined by Dr. H (i.e., at the time of his February 2006 VA PTSD examination).  He made an "ominous statement" about the disposition of his disability claim, i.e., "[w]ell when I die I should just take some of them with me."  The examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms, nor did PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was not reduced reliability and productivity due to PTSD symptoms.  There was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self care, and conversation normal).  The examiner stated that there were PTSD signs and symptoms that were transient and mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A VA PTSD review, dated in August 2011, shows that the psychiatrist stated that the Veteran's C-file had been reviewed.  The psychiatrist noted that the Veteran had an Axis I diagnosis of PTSD, and a current GAF score of 55.  His symptoms were noted to include increased irritability, labile mood, and nightly nightmares.  The physician indicated that the Veteran has occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, although generally satisfactory functioning, with normal routine behavior, self care, and conversation.  The Veteran was also noted to have chronic sleep impairment, disturbances of motivation and mood, difficultly in establishing and maintaining effective work and social relationships.  Insight and judgment were "fairly good."  He denied SI (suicidal ideation).  He stated that he had no friends except his family and his brother, and that he was irritated very easily.  

The Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met.  The Veteran's GAF scores of record range between 55 and 65, and they are evidence of mild to moderate symptoms.  See QRDC DSM-IV.  The medical reports show that there is no evidence of auditory or visual hallucinations, delusions, or other psychotic features, or (notwithstanding his threatening comment in April 2011) suicidal or homicidal ideation, intent, or plan.  There is no evidence to show a substantial impairment of thought processes, speech, judgment, insight, or an impairment of memory.  The Veteran is retired as of 2002.  He is not currently receiving treatment for control of his psychiatric symptoms, other than medication.  In addition, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  The August 2010 VA examination report specifically indicates that the criteria for even a 30 percent evaluation were not met.  The April 2011 VA examiner stated that the Veteran's condition was essentially the same as it was in February 2006 (at which time he was afforded a GAF score of 57).  The April 2011 VA examination report, and the August 2011 VA PTSD review, both specifically indicate that the criteria for a 30 percent evaluation have been met, but that the criteria for a 50 percent evaluation have not been met.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's PTSD symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met under DC 9411.  

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  The Board therefore finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.  

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's PTSD evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the effective date of service connection to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In reaching this decision, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403   (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  In May 2010, the Veteran was afforded VCAA notice in connection with his claim for service connection.  However, and in any event, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded two VA examinations, and a comprehensive VA review by a psychiatrist.  The reports show that the examiners/psychiatrist reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations (for the two examinations), and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


